*888$$$$$$$
1. That on or about November 3d, 1926, the said petitioner was employed as a grinder or cider presser by the said respondent at its plant located at Scobeyville, Monmouth county, New Jersey, at a weekly wage of $24; that on the day last-above mentioned, at around six 3?. m., about the usual quitting time, he was told by the said respondent that he should return to the plant that evening and work overtime; that thereupon he got into his own automobile and started driving along the public highway leading from Scobeyville aforesaid, to his home at Colt’s Neck, Monmouth countjr, aforesaid, in order to partake of his supper, and had proceeded along the said highway a distance of at least two miles when his said automobile collided with an automobile truck being operated along the said highway in the opposite direction by a person having no connection with the respond: ent; that ‘as the result of the said collision, the said petitioner sustained the injuries to recover compensation for which this proceeding was instituted; that the said respondent secured knowledge of the happening of the accident within the time required by law, but that the said 'petitioner did not request the said respondent to furnish medical or hospital services, nor did he make any claim for compensation other than filing the petition in this proceeding.
2. That the injuries so sustained by the said petitioner as aforesaid did not arise out of and in the course of his employment by the said respondent, and that he is not entitled to receive from the said respondent compensation for the disability entailed thereby.
John J. Stahl, Referee.